UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------x
JOSHUA JIANHUA LI, individually and
on behalf of all other employees similarly
situated,

                      Plaintiff,                  MEMORANDUM AND ORDER
                                                  Case No. 18-CV-304 (FB) (SMG)
       -against-

AMERICAN FREIGHT
INTERNATIONAL CORP., TCK
EXPRESS, INC., LANGFAN RUAN,
CHI ZHANG, and JOHN DOE #1-5,

                       Defendants.
----------------------------------------------x
BLOCK, Senior District Judge:

       On September 14, 2018, Magistrate Judge Gold issued a Report and

Recommendation (AR&R@) recommending that the settlement in this action be

approved. The R&R advised that objections were due by September 28, 2018,

and warned that “[f]ailure to object to this Report may waive the right to appeal the

District Court’s Order.” The R&R was served electronically on all parties. To

date, no objections have been filed.

       Where clear notice has been given of the consequences of failure to object,

and there are no objections, the Court may adopt the R&R without de novo review.

See Thomas v. Arn, 474 U.S. 140, 149-50 (1985); Mario v. P & C Food Mkts., Inc.,

313 F.3d 758, 766 (2d Cir. 2002) (AWhere parties receive clear notice of the
consequences, failure timely to object to a magistrate=s report and recommendation

operates as a waiver of further judicial review of the magistrate=s decision.@). The

Court will, however, excuse the failure to object and conduct de novo review if it

appears that the magistrate judge may have committed plain error. See Spence v.

Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).

      No error, plain or otherwise, appears on the face of the R&R. Accordingly,

the Court adopts the R&R. The settlement is approved and the Clerk is directed

to close the case.

      SO ORDERED.


                                             /S/ Frederic Block_________
                                             FREDERIC BLOCK
                                             Senior United States District Judge
Brooklyn, New York
November 7, 2018




                                         2
